Citation Nr: 0429776	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder 
status post-surgery.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his May 1996 substantive appeal, the veteran requested a 
Board Hearing.  In a letter dated in August 2004, the Board 
informed the veteran that his hearing was scheduled for 
October 8, 2004.  The veteran failed to appear for the 
hearing.  The case is being processed as if a hearing was not 
requested.  A copy of the transcript of the June 1996 RO 
hearing is associated with the case file.

The Board notes that a National Service Organization (NSO) 
submitted comments on behalf of the veteran in lieu of a VA 
Form 646.  The RO informed the NSO that a power of attorney 
was not of record for the NSO in question.  In a letter dated 
in October 2003, the RO asked the veteran to clarify the 
identity of his representative.  In light of the sender of 
subsequent correspondence and the latest power of attorney, 
the Board deems the veteran's representative to be as set 
forth above.


FINDINGS OF FACT

1.  The veteran is diagnosed as having degenerative arthritis 
of the lumbar spine at L4-L5.  He has had lumbar surgery.

2.  The veteran's service medical records (SMRs) are not 
available, as they are deemed to have been destroyed by fire.  
Reasonable efforts to reconstruct them have been expended by 
the RO.

3.  There is no evidence of complaints, findings, or 
treatment for, arthritis within one year of the veteran's 
release from active service or in the years immediately after 
his active service.  Arthritis of the lumbar spine was first 
diagnosed decades after the veteran's active service.

4.  The evidence of record does not show arthritis to have 
been caused or made worse by the veteran's active service.  
There is no competent evidence that associates any current 
back pathology with service or occurrence or event therein.


CONCLUSION OF LAW

A low back disorder, including degenerative arthritis of the 
lumbar spine was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1993.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 18 Vet. App. at 119-120.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Nonetheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim has remained 
under development throughout the appeal period.  Third, in 
letters of June 2002 and February 2003, the RO provided the 
veteran the requisite VCAA notice.  The RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the June 2002 
letter informed the veteran that the RO had received his VA 
treatment records for 1993-1996, one set of private treatment 
records previously identified by the veteran, and informed 
the veteran that his SMRs were unavailable, as they were 
presumed destroyed by a fire which occurred at the National 
Personnel Records Center (NPRC).  The June 2002 letter also 
informed the veteran that the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The June 2002 letter also informed the veteran to send the RO 
information describing additional evidence desired or the 
evidence itself, which the Board construes as reasonably 
informing him to submit any evidence in his possession.  The 
February 2003 letter, in addition to the statutory required 
information, informed the veteran of all evidence received by 
the RO to that date and informed the veteran the additional 
VA treatment records had been requested.  Both letters fully 
apprised the veteran that the RO would attempt to obtain all 
information he identified as related to his claim; so, the 
veteran was fully informed as to who would obtain what 
portion of the evidence needed to support his claim.

The Board finds that the June 2002 and February 2003 letters 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The fourth basis for the Board's finding of no prejudice is 
that, subsequent to the June 2002 and February 2003 VCAA 
notice letters, the RO performed a de novo review of the 
veteran's claim under the VCAA criteria.  Thus, the veteran 
essentially received effective VCAA notice prior to the 
adverse adjudication of this claim.

In light of these salient events, the Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.  As noted, the veteran's case has been 
under continued development throughout the appeal period.  
Throughout the processing of his claim, the veteran has been 
well aware that the critical element of his claim is the 
unavailability of his SMRs and the effort to reconstruct 
them, as reflected in his statement of November 2003.  Thus, 
the clear evidence of record shows the veteran to have been 
fully apprised and that he responded to proper notice in an 
informed manner, though the notice was after the initial 
adjudication.  See Valiao v. Principi, 17 Vet. App. 229, 231-
32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 (2003) 
("it is not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").  Accordingly, in light of VCAA notice having been 
provided, the performance of a de novo adjudication 
afterwards, and the fact that the veteran has demonstrated by 
his actions, including those after receipt of VCAA notice, 
that he has pursued his claim in an informed manner, the 
Board finds no prejudice to the veteran.  Pelegrini, 18 Vet. 
App. at 121-22; see also Conway v. Principi, 353 F.3d 1369, 
1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO made numerous attempts 
to reconstruct the veteran's SMRs, requested private 
treatment records from the providers identified by the 
veteran, obtained his VA treatment records, and arranged for 
an appropriate examination.  All records obtained or 
generated have been associated with the claim file to the 
extent possible.

The Board also recognizes that there is a heightened 
obligation to assist the veteran in the development of his 
case, a heightened obligation to explain findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In response to the RO's initial 
request for the veteran's SMRs, in October 1994, the NPRC 
advised the RO of the information needed to attempt a 
reconstruction through Morning Reports.  In a letter of 
December 2003, the RO informed the veteran that the NPRC 
required a time frame of no more than three months in order 
to conduct a search for treatment records.  In May 2004, the 
veteran's representative requested a search of Morning 
Reports, which the RO submitted to the NPRC.  Throughout the 
life of this claim, the veteran has not identified his unit 
below battalion level.  In May 2004, the NPRC advised that 
the veteran's company of assignment was needed to conduct the 
search.  The veteran was apprised of that information in the 
June 2004 supplemental statement of the case.  The veteran's 
response was to waive the 60-day waiting period and request 
that his case be forwarded to the Board.

The Board finds that the RO expended all reasonable efforts 
to obtain a suitable substitute for the veteran's SMRs, and 
that the evidence shows that there are no other outstanding 
records which would assist the veteran, and neither he nor 
his representative alleges such.  Therefore, the Board finds 
that the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Factual background.

The veteran submitted his claim in September 1993.  An August 
1995 rating decision denied the claim under the now defunct 
Not Well Grounded Standard.  As set forth above, after a de 
novo review under the VCAA, the April 2003 rating decision 
denied the claim.

In his statements in support of his claim and his testimony 
at the June 1996 RO hearing, the veteran related that, while 
serving in combat during the Korean War in late January 1953 
or early February 1953, the truck in which he and other 
troops were riding in the back struck a hole.  The veteran's 
term for it was a "cherry hole."  The veteran relates that 
he was thrown from the truck and that he was treated for his 
back injury.  Subsequently, he was restricted to light duty 
until his release from active service.  The veteran further 
related that, prior to his service, he was a farm laborer, 
and that is the work which he attempted to perform after his 
return home.  But, because of his continued back problems, he 
could not perform the physical labor required.  Eventually he 
migrated to New York where he began construction work.  The 
veteran related that, because he was an efficient and 
reliable worker, his supervisor would allow him time off 
during flare-ups of his back.  The veteran related that, in 
the immediate aftermath of his service, he could not seek 
professional medical treatment.  He received treatment in New 
York, but the providers are either deceased or his records 
are no longer available.  The veteran explained that he was 
not aware that he could file for VA benefits for his injury, 
and that is why he waited so long.  He asserts that the fact 
that he has required surgery is proof of his claim.  He also 
asserts that a care provider told him that his back injury 
was an old injury.

The veteran's Discharge Certificate is the only official 
record of his military service that has been located.

A December 1993 VA x-ray report reflects degenerative disc 
disease at L4-L5 and an impression of degenerative arthritis.  
The February 1994 VA examination report reflects that the 
veteran related his history of having been injured in an 
accident in Korea examiner rendered diagnoses of herniated 
lumbar disc with narrowing at L4-L5 and lumbar scoliosis.  
The examiner did not comment or render an opinion as to 
etiology.

A March 1994 VA Discharge Summary reflects that a 
hemilaminotomy and L3-L4 disectomy was performed.  The 
summary reflects that a pre-surgery MRI revealed an acutely 
herniated L3-L4 disc superimposed on stenotic canal with 
lower extremity areflexia.  The veteran's post-surgery 
treatment records reflect his reported history of an injury 
in active surgery, but do not reflect an opinion as to 
etiology.

A May 1995 VA MRI examination report reflects an impression 
of degenerative arthritis of the lumbar spine.



Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Arthritis is one of the diseases 
listed as eligible for presumptive service connection.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004). When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2004).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  The so-called combat exception, however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service.  Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).

The Board acknowledges the unfortunate circumstance of the 
destruction of the veteran's records by the fire at the NPRC 
in the 1970s.  Be that as it may, the Board is constrained to 
decide the appeal on the information currently available.  
First, there is insufficient information to verify the 
veteran's combat service.  Thus, his lay statements alone are 
insufficient to establish the occurrence or existence of an 
in-service back injury.

In addition to the absence of evidence of an in-service 
injury, there also is no evidence of complaints, findings, or 
treatment for, a back injury or arthritis within one year of 
the veteran's release from active service.  The earliest 
record of treatment for arthritis is decades after the 
veteran's active service.  As concerns the veteran's 
assertion that a care provider told him it was an old injury, 
the Board notes the March 1994 Discharge Summary which 
described his disc herniation as acute.  Thus, there is 
insufficient evidence for service connection on a presumptive 
basis.

Further, there is no competent evidence showing that the 
veteran was treated for back pathology in the years 
immediately following service.  While it has been reported 
that there was some treatment, records of which are 
unavailable, it seems unlikely, in view of the occupational 
experience reported, that he had continuing or chronic back 
pathology over these years.  While there may have been some 
acute exacerabations, it seems unlikely that the veteran 
could have maintained the employment reported with 
significant continuing or chronic low back pathology.  
Moreover, as noted, none of the treatment records on file 
provide evidence that current back pathology is related to 
any in-service occurrence or event.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that, in light 
of the absence of evidence of an in-service injury or 
treatment within one year of active service, the evidence 
preponderates against a finding of service connection.  
38 C.F.R. § 3.303 (2004).


ORDER

Entitlement to service connection for a low back disorder 
status post-surgery is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



